COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         2017 Yale Development, LLC v. Steadfast Funding, LLC, et.
                             al.

Appellate case number:       01-20-00027-CV

Trial court case number:     2016-64847

Trial court:                 190th District Court of Harris County

       The appellate record was due to be filed in this appeal on February 19, 2020.
Appellant has filed a “Motion [to] Extend Deadline to File Clerk’s Record and Reporter’s
Record.” It is the responsibility of the trial court clerk and court reporter to file the clerk’s
record and reporter’s record, respectively. See TEX. R. APP. P. 35.3(a), (b). To the extent
an extension is necessary for the filing of any part of the appellate record, the trial court
clerk or court reporter may request an extension of time for filing. See TEX. R. APP. P.
35.3(c) (“The appellate court may extend the deadline to file the record if requested by the
clerk or reporter.”). Accordingly, we deny appellant’s motion.
       On February 26, 2020, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the reporter’s record informed the Court that a reporter’s
record had not been filed because appellant had not requested a reporter’s record or made
arrangements to pay the fee for the reporter’s record, and directed appellant to provide
proof of payment, or that arrangements to pay for the reporter’s record had been made by
March 27, 2020. See TEX. R. APP. P. 35.3(b), 37.3(c). This Court has received no written
response from appellant regarding payment, or arrangements for payment, of the reporter’s
record. Appellant must submit written evidence from the court reporter that payment has
been made, or arrangements for payment have been made, for preparation of the reporter’s
record no later than Friday, April 24, 2020. If appellant fails to provide such written
evidence, the Court may require appellant to file its brief and consider and decide the appeal
on those issues or points that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).
        On February 27, 2020, the Clerk of this Court notified appellant that the trial court
clerk responsible for preparing the clerk’s record informed the Court that the clerk’s record
had not been filed because appellant had failed to pay or made arrangements to pay for the
fee for preparing the clerk’s record. Appellant was directed to provide proof of payment,
or that arrangements to pay for the clerk’s record had been made by March 30, 2020. See
TEX. R. APP. P. 35.3(a), 37.3(b). On April 6, 2020, appellant filed a “Statement Regarding
Payment of the Clerk’s Record” with this Court, providing written notice that appellant
made payment of the fee for preparing the clerk’s record. Accordingly, the clerk’s record
is due to be filed no later than 30 days after the date of this order.1
      It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes_______
                    Acting individually  Acting for the Court

Date: __April 14, 2020___




1
      The trial court clerk may request an extension of time to file the clerk’s record in this Court.
      See TEX. R. APP. P. 35.3(c).